DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-18 are rejected on the ground of nonstatutory double patenting.
Claims 1-18 are objected to.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,340,296 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1-18 of U.S. Patent No. 11,340,296 B2 meets corresponding claims of claims 1-18.
A comparison of the claims is presented in the following table with exact correspondence in bold face.
Instant Application
U.S. Patent No. 11,340,296 B2
1. A solid state switch (SSS) monitoring system comprising: 

a solid state switch; 

a SSS sensing component electrically coupled to the solid state switch, and that 









generates a signal that indicates a corresponding one of an actuated and an unactuated state of the solid state switch; and 

a controller communicatively coupled to the SSS sensing component and that restarts the SSS sensing component in response to determining that the SSS sensing component is in an inoperative state due to a fault that prevents the SSS sensing component from polling the solid state switch.

1. A solid state switch (SSS) monitoring system comprising:

a solid state switch;

a SSS sensing component electrically coupled to the solid state switch, and that:

(i) periodically generates a clocked pulse that polls the solid state switch;

(ii) determines whether an electrical characteristic of an output of the solid state switch indicates that the solid state switch is actuated; and

(iii) generates a switch state signal to indicate a corresponding one of an actuated and an unactuated state of the solid state switch; and

a controller communicatively coupled to the SSS sensing component and that restarts the SSS sensing component in response to determining that the SSS sensing component is in an inoperative state due to a fault that prevents polling the solid state switch.
7. An electronic device comprising: 

a solid state switch (SSS) monitoring system comprising: a solid state switch; 

a SSS sensing component electrically coupled to the solid state switch, and that 









generates a signal that indicates a corresponding one of an actuated and an unactuated state of the solid state switch; and 

a controller communicatively coupled to the SSS sensing component and that restarts the SSS sensing component in response to determining that the SSS sensing component is in an inoperative state due to a fault that prevents the SSS sensing component from polling the solid state switch.

7. An electronic device comprising: 

a solid state switch (SSS) monitoring system comprising: a solid state switch; 

a SSS sensing component electrically coupled to the solid state switch, and that: 

(i) periodically generates a clocked pulse that polls the solid state switch; 

(ii) determines whether an electrical characteristic of an output of the solid state switch indicates that the solid state switch is actuated; and 

(iii) generates a switch state signal to indicate a corresponding one of an actuated and an unactuated state of the solid state switch; and 

a controller communicatively coupled to the SSS sensing component and that restarts the SSS sensing component in response to determining that the SSS sensing component is in an inoperative state due to a fault that prevents polling the solid state switch.

13. A method comprising: 

periodically polling a solid state switch with a clocked pulse by a solid state switch (SSS) sensing component; 







generating, by the SSS sensing component, a signal that indicates a corresponding one of an actuated and an unactuated state of the solid state switch; and 

determining, by a controller, whether the SSS sensing component is in an inoperative state 

due to a fault that prevents the SSS sensing component from polling the solid state switch; and restarting the SSS sensing component, by the controller, in response to determining that the SSS sensing component is in an inoperative state.

13. A method comprising: 

periodically polling a solid state switch with a clocked pulse by a solid state switch (SSS) sensing component; 


determining, by the SSS sensing component whether an electrical characteristic of an output of the solid state switch indicates that the solid state switch is actuated; 

generating, by the SSS sensing component, a switch state signal that indicates a corresponding one of an actuated and an unactuated state of the solid state switch; and 

determining, by a controller, whether the SSS sensing component is in an inoperative state; and 

restarting the SSS sensing component, by the controller, in response to determining that the SSS sensing component is in an inoperative state due to a fault that prevents polling the solid state switch.



Regarding claims 2-6, they are met by claims 2-6 of U.S. Patent No. 11,340,296 B2, respectively.
Regarding claims 8-12, they are met by claims 8-12 of U.S. Patent No. 11,340,296 B2, respectively.
Regarding claims 14-18, they are met by claims 14-18 of U.S. Patent No. 11,340,296 B2, respectively.
Allowable Subject Matter
Claims 1-18 are objected to as being dependent upon a nonstatutory double patenting rejection, but would be allowable if the nonstatutory double patenting rejection of claims 1-18 is properly overcome without broadening the scopes of claims 1-18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson (US 4331956) teaches a control system for a solid sate crossbar switch (e.g. figure 1, abstract).
Casteel et al. (US 2015/0102824) teaches a system having a controller operated to open and close switches in an electrical circuit (e.g. figure 1, paragraphs [0014] and [0016]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858